Opinion by
Dallinger, J.
It was stipulated that the merchandise consists of atomizers, trays, bookends, vases, candelabra, inkstands, lamps, letter openers, inkwells, letter racks, desk pads, blotters, boxes, calendars, and bird cages chiefly used in the household for utilitarian purposes. The claim at 40 percent under paragraph 339 was therefore sustained. United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445), Dow v. United States (id. 282, T. D. 46816), Rice v. United States (T. D. 49373), Heemsoth v. United States (T. D. 49191), and Abstracts 37730 and 34830 cited.